Case: 1:18-cv-00745-SJD-KLL Doc #: 17 Filed: 03/09/20 Page: 1 of 1 PAGEID #: 2236

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Desiree Sparrow,
Plaintiff(s),
Case Number: 1:18cv745

Vs.
Judge Susan J. Dlott
Commissioner of Social Security,
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on February 21, 2020 (Doc. 16), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired March 6, 2020, hereby
ADOPTS said Report and Recommendation.

Accordingly, the decision of the Commissioner is AFFIRMED. This case is hereby
TERMINATED from the docket of this Court.

IT IS SO ORDERED.

os 4 tty

Judge Susan J. Dbtt
United States District Court
